Case 15-16910   Doc 68   Filed 03/05/19 Entered 03/05/19 12:59:57   Desc Main
                           Document     Page 1 of 4
Case 15-16910   Doc 68   Filed 03/05/19 Entered 03/05/19 12:59:57   Desc Main
                           Document     Page 2 of 4
Gamble                                                                 Interest Method: Arrears   **NO POC Filed / Borrower pays Ongoing
Loan                                                                       Interest Rate:         **BK Filed 05/12/15 - Case #15-16910 --------LOAN MOD EFFECTIVE 02/23/17----------
                                                               Case 15-16910           Doc 68       Filed 03/05/19 Entered 03/05/19 12:59:57 Desc Main
  Trans                                                              Mo Acc   Cum Acc
                                                                                                      Document     Page
                                                                                                                   Escrow
                                                                                                                          3 of 4
                                                                                                                            Corp Adv Corp Adv Late Late
  Date     Days              Description      Total Pd     Amt Pd     Int       Int    Pd Interest Principal   Escrow Bal Disb/Pmt      Balance   Disb/Pmts Balance Fees/pmts Suspense    Prin Bal
02/23/17          LOAN MOD EFFECTIVE                                              0.00                            (324.01)               (943.00)               0.00             324.01 138,100.58
                  Due for 04/01/17                 0.00       0.00     0.00       0.00       0.00      0.00       (324.01)      0.00     (943.00)       0.00    0.00      0.00   324.01 138,100.58
03/14/17          Arrears                        594.12       0.00     0.00       0.00       0.00      0.00          0.00     324.01     (943.00)       0.00    0.00      0.00   594.12 138,100.58
04/05/17    30    04/01/17                     1,032.86     418.20   230.17     230.17    230.17     188.03        614.66     614.66     (943.00)       0.00    0.00      0.00   594.12 137,912.55
04/30/17    30    05/01/17                     1,032.86     418.20   229.85     229.85    229.85     188.35      1,229.32     614.66     (943.00)       0.00    0.00      0.00   594.12 137,724.20
06/20/17          Borrower payment             1,032.86       0.00     0.00       0.00       0.00      0.00      1,229.32       0.00     (943.00)       0.00    0.00      0.00 1,626.98 137,724.20
06/22/17          NSF - pmnt rec'd 10/16/17   (1,032.86)      0.00     0.00       0.00       0.00      0.00      1,229.32       0.00     (943.00)       0.00    0.00      0.00   594.12 137,724.20
06/22/17          Late Charge Assessed             0.00       0.00     0.00       0.00       0.00      0.00      1,229.32       0.00     (943.00)       0.00  (20.91)   (20.91)  594.12 137,724.20
07/03/17    30    06/01/17                     1,032.86     418.20   229.54     229.54    229.54     188.66      1,843.98     614.66     (943.00)       0.00  (20.91)     0.00   594.12 137,535.54
07/17/17          Late Charge Assessed             0.00       0.00     0.00       0.00       0.00      0.00      1,843.98       0.00     (943.00)       0.00  (41.82)   (20.91)  594.12 137,535.54
08/02/17    30    07/01/17                     1,032.86     418.20   229.23     229.23    229.23     188.97      2,458.64     614.66     (943.00)       0.00  (41.82)     0.00   594.12 137,346.57
08/07/17          Arrears                         36.33       0.00     0.00       0.00       0.00      0.00      2,458.64       0.00     (943.00)       0.00  (41.82)     0.00   630.45 137,346.57
08/16/17          Late Charge Assessed             0.00       0.00     0.00       0.00       0.00      0.00      2,458.64       0.00     (943.00)       0.00  (62.73)   (20.91)  630.45 137,346.57
09/01/17    30    08/01/17                     1,032.86     418.20   228.91     228.91    228.91     189.29      3,051.68     593.04     (943.00)       0.00  (62.73)     0.00   652.07 137,157.28
09/18/17          Arrears                        112.35       0.00     0.00       0.00       0.00      0.00      3,051.68       0.00     (943.00)       0.00  (62.73)     0.00   764.42 137,157.28
09/18/17          Late Charge Assessed             0.00       0.00     0.00       0.00       0.00      0.00      3,051.68       0.00     (943.00)       0.00  (83.64)   (20.91)  764.42 137,157.28
10/16/17          Borrower payment             1,032.86       0.00     0.00       0.00       0.00      0.00      3,051.68       0.00     (943.00)       0.00  (83.64)     0.00 1,797.28 137,157.28
10/19/17          NSF - pmnt rec'd 6/20/17    (1,032.86)      0.00     0.00       0.00       0.00      0.00      3,051.68       0.00     (943.00)       0.00  (83.64)     0.00   764.42 137,157.28
10/19/17          Late Charge Assessed             0.00       0.00     0.00       0.00       0.00      0.00      3,051.68       0.00     (943.00)       0.00 (104.55)   (20.91)  764.42 137,157.28
11/01/17    30    09/01/17                     1,032.86     418.20   228.60     228.60    228.60     189.60      3,644.72     593.04     (943.00)       0.00    0.00   104.55    681.49 136,967.67
11/16/17          Late Charge Assessed             0.00       0.00     0.00       0.00       0.00      0.00      3,644.72       0.00     (943.00)       0.00  (20.91)   (20.91)  681.49 136,967.67
12/18/17          Late Charge Assessed             0.00       0.00     0.00       0.00       0.00      0.00      3,644.72       0.00     (943.00)       0.00  (41.82)   (20.91)  681.49 136,967.67
12/19/17    30    10/01/17                     1,032.86     418.20   228.28     228.28    228.28     189.92      4,237.76     593.04     (943.00)       0.00  (20.91)    20.91   682.20 136,777.75
01/16/18          Late Charge Assessed             0.00       0.00     0.00       0.00       0.00      0.00      4,237.76       0.00     (943.00)       0.00  (41.82)   (20.91)  682.20 136,777.75
01/29/18    30    11/01/17                     1,032.86     418.20   227.96     227.96    227.96     190.24      4,830.80     593.04     (943.00)       0.00  (41.82)     0.00   703.82 136,587.52
02/08/18          Tax Disb                         0.00       0.00     0.00       0.00       0.00      0.00      2,782.64 (2,048.16)     (943.00)       0.00  (41.82)     0.00   703.82 136,587.52
02/15/18          Short Payment                   60.00       0.00     0.00       0.00       0.00      0.00      2,782.64       0.00     (943.00)       0.00  (41.82)     0.00   763.82 136,587.52
02/16/18          Late Charge Assessed             0.00       0.00     0.00       0.00       0.00      0.00      2,782.64       0.00     (943.00)       0.00  (62.73)   (20.91)  763.82 136,587.52
03/07/18          Borrower payment             1,033.00       0.00     0.00       0.00       0.00      0.00      2,782.64       0.00     (943.00)       0.00  (62.73)     0.00 1,796.82 136,587.52
03/12/18          NSF - pmnt rec'd 03/07/18   (1,033.00)      0.00     0.00       0.00       0.00      0.00      2,782.64       0.00     (943.00)       0.00  (62.73)     0.00   763.82 136,587.52
03/16/18          Late Charge Assessed             0.00       0.00     0.00       0.00       0.00      0.00      2,782.64       0.00     (943.00)       0.00  (83.64)   (20.91)  763.82 136,587.52
04/16/18          Late Charge Assessed             0.00       0.00     0.00       0.00       0.00      0.00      2,782.64       0.00     (943.00)       0.00 (104.55)   (20.91)  763.82 136,587.52
05/16/18          Late Charge Assessed             0.00       0.00     0.00       0.00       0.00      0.00      2,782.64       0.00     (943.00)       0.00 (125.46)   (20.91)  763.82 136,587.52
06/18/18          Late Charge Assessed             0.00       0.00     0.00       0.00       0.00      0.00      2,782.64       0.00     (943.00)       0.00 (146.37)   (20.91)  763.82 136,587.52
07/10/18          Tax Disb                         0.00       0.00     0.00       0.00       0.00      0.00     (1,544.61) (4,327.25)    (943.00)       0.00 (146.37)     0.00   763.82 136,587.52
07/16/18          Late Charge Assessed             0.00       0.00     0.00       0.00       0.00      0.00     (1,544.61)      0.00     (943.00)       0.00 (167.28)   (20.91)  763.82 136,587.52
08/16/18          Late Charge Assessed             0.00       0.00     0.00       0.00       0.00      0.00     (1,544.61)      0.00     (943.00)       0.00 (188.19)   (20.91)  763.82 136,587.52
09/17/18          Late Charge Assessed             0.00       0.00     0.00       0.00       0.00      0.00     (1,544.61)      0.00     (943.00)       0.00 (209.10)   (20.91)  763.82 136,587.52
10/16/18          Late Charge Assessed             0.00       0.00     0.00       0.00       0.00      0.00     (1,544.61)      0.00     (943.00)       0.00 (230.01)   (20.91)  763.82 136,587.52
11/16/18          Late Charge Assessed             0.00       0.00     0.00       0.00       0.00      0.00     (1,544.61)      0.00     (943.00)       0.00 (250.92)   (20.91)  763.82 136,587.52
12/17/18          Late Charge Assessed             0.00       0.00     0.00       0.00       0.00      0.00     (1,544.61)      0.00     (943.00)       0.00 (271.83)   (20.91)  763.82 136,587.52
12/24/18    30    12/01/17                     1,011.24     418.20   227.65     227.65    227.65     190.55       (951.57)    593.04     (943.00)       0.00 (271.83)     0.00   763.82 136,396.96
01/08/19          LOAN BOARDED TO SN               0.00       0.00     0.00       0.00       0.00      0.00       (951.57)      0.00     (943.00)       0.00 (271.83)     0.00   763.82 136,396.96
02/13/19          Tax Disb                         0.00       0.00     0.00       0.00       0.00      0.00     (4,464.05) (3,512.48)    (943.00)       0.00 (271.83)     0.00   763.82 136,396.96
                                                   0.00       0.00     0.00       0.00       0.00      0.00     (4,464.05)      0.00     (943.00)       0.00 (271.83)     0.00   763.82 136,396.96
                                                   0.00       0.00     0.00       0.00       0.00      0.00     (4,464.05)      0.00     (943.00)       0.00 (271.83)     0.00   763.82 136,396.96
                  DUE FOR 01/01/18                 0.00       0.00     0.00       0.00       0.00      0.00     (4,464.05)      0.00     (943.00)       0.00 (271.83)     0.00   763.82 136,396.96
  Case 15-16910        Doc 68    Filed 03/05/19 Entered 03/05/19 12:59:57           Desc Main
                                   Document     Page 4 of 4


                         UNITED STATES BANKRUPTCY COURT
                          NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

 In Re:                                           Case No. 15-16910

 Carita M. Gamble                                 Chapter 13

 Debtor.                                          Hon. Judge Jacqueline P. Cox

                                CERTIFICATE OF SERVICE

The undersigned, an attorney, hereby certifies that I have served a copy of this Response to Notice
of Final Cure Payment upon the above-named parties by electronic filing or, as noted below, by
placing same in a properly addressed and sealed envelope, postage prepaid, and depositing it in the
United States Mail at 394 Wards Corner Rd., Suite 180, Loveland, OH 45140 on March 5,
2019, before the hour of 5:00 p.m.

          Thomas W Lynch, Debtor’s Counsel
          twlpc@att.net

          Tom Vaughn, Chapter 13 Trustee
          ecf@tvch13.net

          Patrick S Layng, U.S. Trustee
          ustpregion11.es.ecf@usdoj.gov

          Carita M. Gamble, Debtor
          11441 S Peach Tree Ln
          Alsip, IL 60803

 Dated: March 5, 2019                             Respectfully Submitted,

                                                  /s/ Jon J. Lieberman
                                                  Jon J. Lieberman (OH 0058394)
                                                  Sottile & Barile, Attorneys at Law
                                                  P.O. Box 476
                                                  Loveland, OH 45140
                                                  Phone: 513.444.4100
                                                  Email: bankruptcy@sottileandbarile.com
                                                  Attorney for Creditor
